Citation Nr: 1616645	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-31 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low back strain with degenerative disc disease (hereinafter lumbar spine disability), to include a separate evaluation for urinary incontinence.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1956 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied an increased evaluation for the Veteran's lumbar spine disability.  The Veteran timely appealed that decision.  

This claim was initially before the Board in February 2014, when it was remanded for additional development.  It returned to the Board in September 2014, at which time the Board denied an evaluation in excess of 10 percent for his lumbar spine disability.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

During the pendency of that appeal, the parties agreed to vacate and remand the September 2014 Board decision in a June 2015 Joint Motion for Remand.  The case was returned to the Board in December 2015 in compliance with the June 2015 Court order and Joint Motion for Remand; the Board remanded the claim at that time for additional development consistent with the Joint Motion for Remand at that time.  The case has been returned to the Board again at this time for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran's last VA treatment records in the claims file are from January 2015.  In November 2015 and January 2016 statements, the Veteran submitted a portion of an August 2015 VA internal medicine treatment record showing a medical history of urinary incontinence.  Accordingly, it appears to the Board that there are outstanding VA treatment records which are relevant to the increased evaluation claim for the Veteran's lumbar spine disability, as he is particularly seeking a separate evaluation for his urinary incontinence, which were not obtained during the last remand.  

Additionally, the Veteran submitted a November 2015 letter from his private chiropractor, Dr. M.C., DO; in a November 2015 letter the Veteran indicated that he had been treated by Dr. M.C. since 2013; a review of the claims file does not demonstrate any attempt to obtain those outstanding private treatment records has been made.  

Accordingly, in light of the above, the Board finds that a remand is necessary in order to obtain those, and any other, outstanding private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the AOJ complied with the previous remand by obtaining a December 2015 VA addendum opinion as instructed in the December 2015 Board remand.  That examiner, however, noted that he only reviewed VBMS, which as noted above only contained VA treatment records through January 2015, and did not include the entirety of the noted August 2015 VA treatment record submitted by the Veteran; that examiner likewise did not have the benefit of reviewing any of Dr. M.C.'s records that may be obtained as a result of this remand.  Accordingly, the Board finds that the December 2015 addendum opinion is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

While the Board notes that it previously ordered that only a VA examination of the Veteran should be obtained if the VA examiner found that one was necessary, as the Veteran's last VA examination in March 2014 did not address the Veteran's urinary incontinence, which appears to have been ongoing since 2010, and because of the need to again remand this claim, the Board finds that a VA examination of the Veteran's lumbar spine should be afforded to him on remand as a complete evaluation of the Veteran's lumbar spine disability may helpful to the examiner in addressing this claim.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Bay Pines VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2009 and associate those documents with the claims file, particularly with VBMS.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine and urinary incontinence disorders, which is not already of record, to particularly include Dr. M.C., DO.  The Veteran is notified that he must submit the proper authorization form to VA in order for VA to aid him in obtaining those records; the Veteran is further notified that failure to provide either those records or the authorization to aid him in obtaining those records may result in denial of his claim.  

After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for VA examination in order to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  
The examiner must identify any neurological abnormalities associated with the service-connected lumbar spine disability, to include any associated bladder or bowel impairment or radiculopathy, and provide findings necessary to rate any such impairment found.  

The examiner should additionally specifically address whether the Veteran has urinary incontinence.

If urinary incontinence is found, the examiner should specifically address whether the Veteran's urinary incontinence is related to his lumbar spine disability, or whether such is related to some other disorder.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his lumbar spine disability, to include a separate evaluation for urinary incontinence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

